Citation Nr: 0730057	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-34 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for lung damage/respiratory condition 
claimed to have resulted from treatment during 
hospitalization at a VA facility in December 1999.

2. Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for sleep apnea claimed to have resulted 
from treatment during hospitalization at a VA facility in 
December 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1971 to December 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision of the San Diego, California Department 
of Veterans Affairs (VA) Regional Office (RO).  The veterans 
claims file is now in the jurisdiction of the Los Angeles RO.  
In an August 2005 statement, the veteran indicated that he 
wanted to attend a videoconference hearing; however, he 
failed to appear for the videoconference hearing that was 
scheduled in October 2005.  


FINDINGS OF FACT

1. There is no competent medical evidence to the effect that 
the veteran has lung damage or an additional respiratory 
disability that may be attributed to treatment he received 
during December 1999 hospitalization at a VA facility. 

2. The veteran's sleep apnea is not shown to have been caused 
or worsened by treatment he received during his December 1999 
hospitalization at a VA facility. 


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 for lung damage/ respiratory 
condition claimed to be the result of treatment received 
during December 1999 VA hospitalization are not met.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.361 (2007).

2. The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 for sleep apnea claimed to be the 
result of treatment received during December 1999 VA 
hospitalization are not met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A February 2002 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claims.  
Nevertheless, the Board finds that he has essentially been 
notified of the need to provide such evidence, since the 
February 2002 letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to the RO.  In addition, 
the September 2004 statement of the case (SOC) included such 
notice by citing § 3.159(b)(1); a September 2004 supplemental 
SOC readjudicated the matter after more evidence was 
received.  Thus, he has been adequately informed of the need 
to submit relevant evidence in his possession, has had ample 
opportunity to respond/ supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  While 
he was not advised of the criteria for rating a lung 
condition or sleep apnea, or those governing effective dates 
of awards, he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as rating and effective date criteria have no 
significance unless a claim is allowed, and the decision 
below does not grant the veteran's claims.  

The veteran's pertinent VA hospitalization, and pre- and 
post-hospitalization VA records have been secured.  The RO 
arranged for VA examinations in April 2003 and February 2004.  
The veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

When a veteran suffers additional disability as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

For claims filed on or after October 1, 1997, as here, the 
veteran must show that the VA treatment in question resulted 
in additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately prior to the 
beginning of medical or surgical treatment to the veteran's 
condition after such care has ceased.  38 C.F.R. § 3.361(b).
To establish actual causation, the evidence must show that 
the hospital care, medical or surgical treatment, resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c).

To establish that fault on the part of VA caused the 
additional disability, it must be shown that VA hospital 
care, medical or surgical treatment or examination caused the 
veteran's additional disability and that VA failed to 
exercise the degree of care expected of a reasonable health 
care provider, or furnished the hospital care, medical 
treatment, or surgery, without the veteran's informed 
consent.  38 C.F.R. § 3.361(d).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

On December 9, 1999, the veteran was admitted to the West Los 
Angeles VA Medical Center (VAMC) for right upper arm 
extremity pain that was diagnosed as acute brachial plexus 
neuritis.  He was placed on narcotics for pain management.  
He subsequently developed hypercapinic respiratory failure 
with evidence of pneumonia requiring emergent intubation and 
mechanical ventilation on December 13, 1999.  He improved and 
was extubated on December 15, 1999; he was treated with 
antibiotics and was discharged on in stable condition 
December 22, 1999.

Lung Damage/ Respiratory Condition

The veteran alleges that his lungs were damaged as a result 
of respiratory failure and that he now suffers from shortness 
of breath and wheezing.  Lay statements from friends B. G. 
and R. C. state that the veteran was in good health prior to 
his December 1999 hospital admission and that since then he 
has experienced wheezing and shortness of breath, which 
prevents him from performing his work and from using the 
stairs or being able to take short walks.  

As noted, December 1999 VA treatment records show the veteran 
experienced respiratory failure while he was hospitalized at 
a VAMC.  However, the record does not show that his lungs 
suffered any residual damage or that an additional 
respiratory disability resulted from respiratory failure.  A 
December 1999 chest x-ray (completed during the veteran's 
hospitalization after he was extubated) provided an 
impression of increasing alveolar pulmonary edema.  However, 
January 2000 treatment records indicate that he had recovered 
fully from the respiratory failure; a March 2000 chest x-ray 
revealed clear lung fields and a normal cardiomediastinal 
silhouette.  On April 2003 VA examination, the veteran 
complained of shortness of breath, wheezing with significant 
exertion, and a non-productive cough.  It was noted that he 
used to smoke cigars, but that he had quit two years 
previously.  A chest x-ray was normal with clear lung fields.  
On physical examination, the lungs were clear to auscultation 
bilaterally; there were no wheezes or rales.  In an April 
2003 addendum, completed after claims file review, the 
examiner, a pulmonary specialist, states that respiratory 
failure was related to the treatment the veteran received, 
but that he "recovered from his respiratory failure and he 
presently has no residual pulmonary impairment related to 
that episode."  

The veteran's claim must be denied because he has not met the 
threshold requirement for establishing entitlement to § 1151 
benefits, i.e., showing that he has additional disability 
caused by VA treatment.  38 C.F.R. § 3.361(b).  While the 
record indicates that respiratory failure was related to VA 
treatment it does not show that the veteran has suffered 
residual lung damage or an additional chronic disability as a 
result.  The veteran argues that 1991 VA treatment records 
support his claim.  These records show treatment and 
diagnosis of diabetes mellitus.  While they show the veteran 
did not have a respiratory disability in 1991, they do not 
provide evidence that he currently has a chronic respiratory 
disability.  The veteran alleges that shortness of breath and 
wheezing (observed by lay acquaintances) show he now has a 
respiratory condition.  However, the competent (medical) 
evidence of record does not support that he has such symptoms 
due to lung damage or a respiratory disability resulting from 
VA treatment.  The April 2003 VA examiner was aware of the 
veteran's complaints, but found that he did not have a 
residual respiratory condition.  Hence, it is not necessary 
to address the further requirements for establishing 
entitlement to the benefit sought, including whether there 
was negligence or other instance of fault on the part of VA 
(or whether there is disability due to an unforeseen event).  
However, it is noteworthy that the veteran's allegations as 
to VA fault are nonspecific and that there is no competent 
evidence (medical opinion) questioning the care VA provided.  
The preponderance of the evidence is against the claim, and 
it must be denied. 

Sleep Apnea

The veteran has a current diagnosis of sleep apnea.  To 
establish entitlement to benefits for such disability under 
38 U.S.C.A. § 1151, as a threshold matter he must show that 
the disability was either caused or aggravated by VA 
treatment.  The preponderance of the competent medical 
evidence regarding a nexus between VA treatment and the 
veteran's sleep apnea is against such a finding.  December 
1999 treatment records note the veteran reported not sleeping 
more than two hours a night and having a history of snoring.  
The April 2003 VA examiner opined that a diagnosis of sleep 
apnea was unrelated to treatment the veteran received during 
December 1999 VA hospitalization:  "He was noted at that 
time to be morbidly obese and was suspected to have an 
element of obesity/hypoventilation and/or obstructive sleep 
apnea predating hospitalization.  The diagnosis of sleep 
apnea was subsequently confirmed with a sleep study and he 
has since been treated with nasal CPAP with good results."  
The February 2004 VA examiner, also a pulmonary specialist, 
provided the following opinion after reviewing the veteran's 
claims file including 1991 VA treatment records:  "It is 
more likely than not that the treatment/events that occurred 
in 12/99 did not result in his current diagnosis of 
Obstructive Sleep Apnea."  The examiner noted that sleep 
apnea was suspected in December 1999 because of snoring and 
obesity.  Notably, the definition of obstructive sleep apnea 
states that the condition is predominantly seen in male, 
middle-aged, obese individuals.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 15 (30th ed. 2000).  
The record is devoid of any competent medical evidence to the 
contrary.  The veteran's own opinion that his sleep apnea is 
due to VA treatment is not competent evidence, as he is a 
layperson, and medical etiology is a matter requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Without any competent evidence that the disability at issue 
is due to VA treatment, there can be no entitlement to 
benefits under 38 U.S.C.A. § 1151.  The preponderance of the 
evidence is against the claim; hence, it must be denied.   


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for lung 
damage/ respiratory condition claimed to be a result of 
treatment during hospitalization at a VA facility in December 
1999 is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
sleep apnea claimed to be a result of treatment during 
hospitalization at a VA facility in December 1999 is denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


